                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    DON PAUL JACKSON                                                                              PETITIONER
    #08025-035

    vs.                                                 CIVIL ACTION No.: 3:16-CV-581-HTW-LRA

    WARDEN MOSLEY                                                                               RESPONDENT

                                                     ORDER

          BEFORE THIS COURT is the Report and Recommendation of the United States

Magistrate Judge Linda Anderson [Docket no. 13]. In her Report and Recommendation, filed on

April 30, 2019, Magistrate Judge Anderson recommended that the petitioner’s Petition for Writ of

Habeas Corpus [Docket no. 1] be DISMISSED because his petition has been rendered MOOT by

the petitioner’s release from custody of the United States Bureau of Prisons1. Magistrate Judge

Anderson directed the pro se petitioner to file any objections within fourteen (14) days. The

petitioner has failed to do so.

          Based upon the findings and recommendation contained in the Report and

Recommendation [Docket no. 13], this court finds it well-taken. Therefore, the Report and

Recommendation of the Magistrate Judge is hereby ADOPTED as the order of this court.

          Accordingly, this order hereby DISMISSES this lawsuit WITHOUT PREJUDICE and

orders that the parties are to bear their own costs.

          A final order adverse to the petitioner having been filed in the captioned habeas corpus

case, in which the detention complained of arises out of process issued by a state court or a

proceeding pursuant to 28 U.S.C. § 2241, the court, considering the record in the case and the



1
 Petitioner had requested this court enter an order correcting the time computation applied by the United States Bureau
of Prisons which would have allowed an early release from custody.

                                                          1
requirements of 28 U.S.C. § 2253, Rule 22(b) of the Federal Rules of Appellate Procedure, and

Rule 11(a) of the Rules Governing Section 2241 Cases in the United States District Courts, hereby

finds that:

        A Certificate of Appealability should not issue. The applicant has failed to make a

substantial showing of the denial of a constitutional right.

        SO ORDERED this the 12th day of July, 2019.

                                       s/ HENRY T. WINGATE
                                       UNITED STATES DISTRICT COURT JUDGE




                                                  2
